Citation Nr: 1042837	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  05-10 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for multiple sclerosis 
(MS).

3.  Entitlement to a total rating based on unemployability due to 
service connected disability (TDIU).

4.  Whether the Veteran is competent to manage his VA disability 
funds.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to September 
1969.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2007, the veteran testified during a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.

In its March 2008 remand, the Board noted that the issue of 
whether the Veteran's June 2007 testimony constituted a timely 
appeal regarding the evaluation of his diabetes mellitus should 
be addressed by the RO.  Review of the file does not disclose 
that this matter was addressed on remand.  As such, it is again 
referred for appropriate disposition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its March 2008 remand, the Board directed various development 
of the record with respect to the issues of entitlement to 
service connection for PTSD and MS.  That development included a 
medical examination addressing the Veteran's MS.  An examination 
was not scheduled by the Appeals Management Center (AMC) before 
the case was returned to the Board.  The Board also ordered 
development of the Veteran's claimed PTSD stressors through the 
Joint Services Records Research Center (JSRRC) and included the 
scheduling of an examination in the event that a stressor or 
stressors were verified.  Aside from obtaining the Veteran's 
service personnel records, the remaining development regarding 
his PTSD claim was not accomplished.  The U.S. Court of Appeals 
for Veterans Claims has held that a remand by the Board imposes 
upon the Secretary of the VA a concomitant duty to ensure 
compliance with the terms of the remand.  Where the remand orders 
of the Board are not complied with, the Board errs in failing to 
insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
These issues must be returned to the Agency of Original 
Jurisdiction (AOJ) for action consistent with the Board's March 
2008 remand.

The Veteran has disputed the RO's finding that he is incompetent 
to manage his VA benefits.  It appears that the RO's 
determination was based on a brief statement by a VA nurse 
practitioner wherein she indicated that the Veteran required a VA 
fiduciary.  The Board notes that the Veteran was subsequently 
assessed by a VA psychologist who noted that supervision of the 
Veteran's funds might be appropriate.  However, there is no 
definitive opinion on this issue that provides a discussion of an 
underlying rationale.  The Board finds that an opinion should be 
sought with respect to whether the Veteran is competent to 
administer his own VA benefits.

Finally, the Board notes that further development and 
adjudication of the Veteran's claim may provide evidence in 
support of his claim for TDIU.  The Board has therefore concluded 
that it would be inappropriate at this juncture to enter a final 
determination on that issue.  See Henderson v. West, 12 Vet. App. 
11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), 
for the proposition that where a decision on one issue would have 
a "significant impact" upon another, and that impact in turn 
could render any review of the decision on the other claim 
meaningless and a waste of appellate resources, the claims are 
inextricably intertwined.

In light of the above discussion, the Board has determined that 
additional development is necessary.  Accordingly, the case is 
REMANDED for the following action:

1. Schedule the veteran for a medical 
examination regarding his multiple sclerosis.  
The claims file and a copy of this remand 
must be made available to the examiner in 
conjunction with the examination.  The 
examiner must review the claims file and 
indicate in his or her report whether the 
claims file has been reviewed.  The examiner 
should also elicit a complete history from 
the Veteran.

The examiner should be asked to render an 
opinion as to whether it is at least as 
likely as not that the veteran's multiple 
sclerosis manifested during his active 
service or manifested to a compensable degree 
prior to September 17, 1976.  

A complete rationale must be provided for the 
opinion.

2.  Review the entire claims file, including 
the veteran's previous statements of 
stressors, and prepare a summary of all his 
claimed stressors.  The summary should 
include a description of the following 
stressor event (the veteran reports that 
between May 17 and May 21 1969 the enemy 
engaged in a mortar attack at the location of 
the Station Hospital, NSA Danang, Republic of 
Vietnam.).  This summary, copies of the 
veteran's DD Form 214, a copy of this REMAND, 
and a copy of the document entitled "366th 
SPS K-9" submitted by the veteran's 
representative in February 2008 should be 
sent to the JSRRC, Kingman Building, Room 
2C08, 7701 Telegraph Road, Alexandria, VA, 
22315- 3802, for verification of stressors.

The JSRRC should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.  If the JSRRC is 
unable to provide information regarding any 
of the stressors alleged by the veteran, it 
should provide specific confirmation of that 
fact.

3.  Schedule the veteran for a VA examination 
regarding his PTSD.  The claims file, to 
include a copy of this remand, must be 
provided to the examiner.  The examiner must 
also be informed of the verified in-service 
stressor.  The examiner must review the 
claims file in conjunction with the 
examination and must indicate in his or her 
report as to whether the claims file was 
reviewed.  The examiner should also elicit a 
complete history from the Veteran.

The examiner should identify any psychiatric 
disorders that are present.  If the examiner 
believes that PTSD is an appropriate 
diagnosis, the examiner must indicate whether 
the diagnosis conforms to DSM-IV and specify 
the stressors responsible.  

The examiner should render an opinion as to 
whether the above in-service stressor (and 
any other stressors that have subsequently 
been verified) is a sufficient traumatic 
event to support a diagnosis of PTSD in 
accordance with DSM- IV.  If the veteran is 
found to have a psychiatric diagnosis other 
than PTSD, the examiner is requested to 
render an opinion as to whether it is at 
least as likely as not (i.e., at least a 50-
50 probability) that any such diagnosed 
psychiatric disorder was caused by military 
service, or whether such an etiology or 
relationship is unlikely (i.e., less than a 
50-50 probability).  

Any and all opinions expressed must be 
accompanied by a complete rationale.

4.  The Veteran is hereby notified that it is 
his responsibility to report for any 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158. 3.655.

5.  Upon completion of the above actions, 
readjudicate the claims on appeal, with 
application of all appropriate laws, 
regulations, and case law, and consideration 
of any additional information obtained as the 
result of this remand.  If the decision 
remains adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



